Citation Nr: 0738419	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-26 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a chronic peptic 
ulcer.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for chronic gastritis.

3.  Whether new and material evidence has been received to 
reopen the claim of  service connection for esophagitis, 
claimed as esophageal hernia.

4.  Entitlement to service connection for a skin disorder, 
claimed as feet fungus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December 1943 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In May 1948, the Board denied the veteran's claim of service 
connection for a gastrointestinal condition classified as 
gastritis and hyperchlorhydria. The veteran's claims have 
been adjudicated contemplating a generalized gastrointestinal 
condition. The Board concludes that the May 1948 Board 
decision is final regarding the veteran's claims to reopen 
service connection for chronic gastritis, and esophagitis 
claimed as an esophageal hernia.

A motion to advance this case on the Board's docket was 
received and granted by the Board in September 2007. 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The issues of whether new and material evidence has been 
received to reopen the claims of service connection for a 
chronic peptic ulcer, chronic gastritis, and esophagitis, 
claimed as esophageal hernia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A Board decision dated in May 1948 denied service 
connection for a gastrointestinal condition; the Board 
decision is the last final disallowance contemplating the 
claims of service connection for chronic gastritis, and 
esophagitis, claimed as an esophageal hernia.

2.  A rating decision dated in September 2002 determined that 
new and material evidence had not been received to reopen 
service connection for chronic peptic ulcer disease; the 
rating decision the last final disallowance of the claim.   

3.  Additional evidence received since the May 1948 Board 
decision and the September 2002 rating decision includes 
evidence that is neither cumulative nor redundant, and 
reopens the veteran's claims of a chronic peptic ulcer, 
chronic gastritis, and esophagitis, claimed as an esophageal 
hernia.

4.  Competent medical evidence of a skin disorder, claimed as 
feet fungus, is not shown. 

CONCLUSIONS OF LAW

1.  Evidence received since the final May 1948 Board 
decision, and the September 2002 rating denial, is new and 
material to reopen the claims of service connection for a 
chronic peptic ulcer, chronic gastritis, and esophagitis, 
claimed as an esophageal hernia. 38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2007).

2.  A skin disorder, claimed as feet fungus was not incurred 
in or aggravated by military service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Received to 
Reopen the Claims of Service Connection for a Chronic Peptic 
Ulcer, Chronic Gastritis, and Esophagitis, Claimed as an 
Esophageal Hernia.

In general, Board decisions are final. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100. Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim. 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.1103.

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were amended. See 66 Fed. Reg. 45620- 45632 
(August 29, 2001). This regulation applies to the veteran's 
chronic peptic ulcer disease claim since he attempted to 
reopen the claim in February 2001 

The amended version applies to claims filed on or after 
August 29, 2001, which includes the remainder of the 
veteran's claims. Under the new version new evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to 


substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. See 38 C.F.R. § 3.156(a).

Service connection for a gastrointestinal condition was 
denied by the Board in May 1948. At that time it was 
determined that while the veteran was hospitalized during 
service for gastrointestinal pathology no pathology was 
demonstrated in service or a service discharge. Chronic 
gastritis and hyperchlorhydria were shown after service. As 
indicated previously, the Board construes the May 1948 Board 
decision as the last final disallowance of the veteran's 
claims regarding service connection for chronic gastritis, 
and an esophageal hernia.

The veteran claimed service connection for a chronic peptic 
ulcer in February 2001.  A rating decision dated in September 
2002 determined that new and material evidence had not been 
received to reopen his claim. The September 2002 rating 
decision is the last final disallowance of that claim, in the 
absence of a timely notice of disagreement and appeal on the 
issue.    

It is noted that the question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Review of medical records show that as early as September and 
October 1999 the veteran received VA medical treatment for 
epigastric discomfort diagnosed as chronic peptic ulcer 
disease, a hiatal hernia, and gastroesophageal reflux disease 
(GERD). VA medical records through 2004 reveal treatment for 
gastrointestinal symptoms.  

The medical evidence shows a constellation of digestive tract 
and gastrointestinal pathology and symptoms.  It has been 
determined by the Court that where a claim 


for service connection has been denied, and a current claim 
contains a different diagnosis, even one producing the same 
symptoms in the same anatomic system, a new decision on the 
merits is required. Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996). As a result, it must be concluded that under the 
old and new criteria for reopening claims, the evidence 
received is new and material and the claims service 
connection for a chronic peptic ulcer, chronic gastritis, and 
esophagitis, claimed as an esophageal hernia are reopened. 38 
C.F.R. § 3.156(a) (2001); 38 C.F.R. § 3.156 (2007).  

In this case, the Board has reopened the claims of service 
connection for service connection for a chronic peptic ulcer, 
chronic gastritis, and esophagitis, claimed as an esophageal 
hernia, and is remanding the claims as will be discussed 
subsequently. The Board has not taken any adverse action on 
the claim, and any deficiencies regarding duties to notify 
and to assist the veteran that may exist in this case are not 
prejudicial to the veteran at this time.

II. Service Connection for Skin Disorder, Claimed as Feet 
fungus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The veteran's service medical records are absent for any 
complaints, diagnoses or findings referable to a skin 
disorder, to include foot fungus. 

The post-service medical record shows that in November 1999 a 
VA medical examination revealed dry skin. No pertinent 
diagnosis was offered. A contemporaneous medical examination 
revealed no abnormalities of the skin.  Subsequent medical 
records in the claims folder are absent for pertinent 
findings.



Analysis   

The veteran asserts that he has a skin condition involving 
his feet that is related to his period of service. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Notwithstanding the absence of any medical evidence of a skin 
disorder in service, the current medical evidence of record 
is also devoid of any skin disorder, including fungus of the 
feet. A skin disorder has not been clinically diagnosed, and 
dry skin does not meet the level of disability. While the 
Board does not doubt the sincerity of the veteran's belief 
regarding a claimed skin disorder, his statements have been 
reviewed, and he is not competent to offer evidence which 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or regarding a 
determination of etiology. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Further, there is no medical evidence to support 
his assertions.  

In the absence of any service or current medical evidence of 
a skin disorder, the veteran's claim fails in that necessary 
criteria for service connection are not shown. The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal. Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); 38 U.S.C.A. 5107(b). The veteran's 
appeal is denied.

Duty to Assist and Notice

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
August 2003 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  He was requested to submit information concerning 
his records thereby placing him on notice regarding the 
submission of any information in his possession.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing. The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim. Therefore, no further assistance to the 
veteran with the development of evidence is required 
regarding this claim.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a chronic 
peptic ulcer; to this extent the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic 
gastritis; to this extent the appeal is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for Esophagitis, 
claimed as an esophageal hernia; to this extent the appeal is 
granted.

Service connection for a skin disorder, claimed as feet 
fungus is denied.  




REMAND

The claims of service connection for a chronic peptic ulcer, 
chronic gastritis, and Esophagitis, claimed as an esophageal 
hernia have been reopened. In light of service medical 
evidence of gastrointestinal pathology, along with the 
current gastrointestinal and digestive symptoms and 
diagnoses, additional clinical information is necessary. VA 
has a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file to 
ensure compliance with VA duty to assist and 
notice mandates. In particular, the RO should 
ensure that the notification requirements and 
development procedures are fully satisfied, 
and send the veteran a letter detailing the 
duty to assist and notification regulations. 
The notice should pertain to the veteran's 
claims of service connection for a chronic 
peptic ulcer, chronic gastritis, and 
esophagitis, claimed as an esophageal hernia. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007). 

2.  The RO should contact the veteran and 
request that he provide any information 
concerning treatment for gastrointestinal 
and digestive track disorders that he has 
received since his period of military 
service. The RO should obtain any treatment 
records not already identified and associate 
those records with the claims folder.  



3.  The RO should afford the veteran 
appropriate medical examination(s) for 
evaluation of his claimed chronic peptic 
ulcer, chronic gastritis, and esophagitis, 
claimed as esophageal hernia to determine 
the current nature and etiology of the 
disorders, if any. All indicated special 
studies and tests should be accomplished. 
The claims folder should be made available 
to the examiner(s) for use in studying the 
case. Based on a review of the clinical 
record, the examiner(s) is requested to 
provide an opinion as to whether the veteran 
currently has a chronic peptic ulcer, 
chronic gastritis, or esophagitis, claimed 
as esophageal hernia. In particular, the 
examiner(s) is asked to answer the following 
question: Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran has a chronic peptic ulcer, chronic 
gastritis, or esophagitis, claimed as 
esophageal hernia, that can be related to 
the his military service? The clinical basis 
and rationale for the opinion should be set 
forth in detail.

4.  After completion of the above, the RO 
should review the expanded record and render 
a determination on the merits regarding 
service connection for a chronic peptic 
ulcer, chronic gastritis, and esophagitis, 
claimed as esophageal hernia. If the benefits 
sought are not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


